Citation Nr: 0301080	
Decision Date: 01/17/03    Archive Date: 01/28/03

DOCKET NO.  94-30 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1966 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto, 
Regional Office (RO).  In pertinent part, the RO denied 
service connection for nervous disorder, to include PTSD.  

In July 1996, the Board remanded this case to the RO for 
additional evidentiary development.  The requested 
development was completed to the extent necessary, and, in 
August 2002, the RO issued a Supplemental Statement of the 
Case (SSOC), in which it continued to deny the veteran's 
claim of entitlement to an acquired psychiatric disorder 
to include PTSD.  

The claims folder was subsequently returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD related to 
service.

2.  He did not engage in combat.

3.  The record contains no specific allegation or 
verification of in-service stressors.

4.  There is no credible supporting evidence that the 
veteran experienced an in-service stressor, which has been 
clinically linked to the development of PTSD.

5.  There is no credible evidence that an acquired 
psychiatric disorder had its onset during service or is 
etiologically related to service or any incident thereof.



CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was 
not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter - VCAA

During the pendency of this appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), 
which substantially amended the provisions of chapter 51 
of title 38 of the United States Code, concerning the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
3.103(a) (2001).  Recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 
280 (2001).  In addition, VA has published new regulations 
to implement many of the provisions of the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The undersigned has carefully 
reviewed the veteran's claims file, to ascertain whether 
remand to the RO is necessary in order to assure 
compliance with the new legislation.  However, the 
development of medical evidence appears to be complete.  
By virtue of the correspondence, particularly that of May 
2001, August 1998 and October 1993, the statement of the 
case, supplemental statement of the case, and associated 
correspondence issued since the veteran filed his claim, 
the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his 
claim.  The veteran was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain any such evidence on his behalf.  Additionally, the 
veteran was advised of the specific VCAA requirements in 
the supplemental statement of the case issued in August 
2002.  

Medical records, including service medical records, have 
been obtained, and he has been accorded VA examination.  
Efforts to obtain VA records from the outpatient clinic in 
Brooklyn in 1969-1970 were fruitless.  It appears that all 
obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  

Accordingly, the Board finds that VA has satisfied its 
duty to assist the veteran in apprising him as to the 
evidence needed, and in obtaining evidence pertaining to 
his claims, under both former law and the new VCAA.  38 
U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-475, § 
3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)).  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more 
development or in directing further development by the 
Board.  Such action would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  The Court has held that such action is to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-
99 (2000) (now codified as amended at 38 U.S.C.A. § 
5107(b)).

Factual background

A review of the service medical records revealed that in 
June 1969, the veteran was hospitalized for five days due 
to an outburst of irrational behavior after heavy alcohol 
intake manifested by crying spells, ruminations about his 
father's death, his wife's miscarriage, and the 
possibility that he might develop cancer.  He reported a 
previous single visit to a psychiatrist following the 
death of his father.  He was oriented in three spheres and 
his calculations and memory were intact.  His insight was 
superficial and judgment was intact.  The diagnoses were 
acute situational reaction and personality pattern 
disorder, passive-aggressive.  It was noted that the 
veteran's symptoms were of an acute adaptive nature and 
appeared to be transient and self-limiting.  The veteran 
was hospitalized again in August 1969 for five days due to 
feelings of depression, anxiety, excess alcohol intake, 
and an inability to function effectively on the job.  It 
was noted that the veteran became depressed with thoughts 
of home and his wife's welfare.  He began drinking heavily 
and was unable to carry out his duties.  There was no 
evidence of psychotic type thought disorder or of an 
organic deficit.  The diagnosis was acute and reactive 
depression with passive-dependent personality.  It was 
noted that the veteran was discharged to air-evac for 
return to the Continental United States and probable 
discharge from the service or reassignment depending on 
what was felt best.  The examiner stated that in view of 
the veteran's personality type, the veteran was unable to 
function in remote areas such as Southeast Asia.  He 
opined that the veteran was unable to function effectively 
away from his family.  

The record reflects that from August 31, 1969 to September 
12, 1969 the veteran was hospitalized for evaluation.  He 
was alert and oriented.  His speech was conversational and 
his thoughts were goal directed.  His mood was mildly 
depressed but his affect and attitude were appropriate.  
He did not appear psychotic or neurotic.  There were no 
special preoccupations to his content other than his 
concern of wanting to be with his wife.  The diagnosis was 
passive-dependent personality, chronic, moderate.  

The veteran was evaluated again in November 1969 
subsequent to excessive alcohol intake and being AWOL.  
The diagnosis was passive-dependent personality, chronic, 
moderate.  It was recommended that the veteran be 
separated from service in light of his past history of 
hospitalizations and marked difficulties in functioning.  
The veteran's December 1969 separation evaluation noted 
passive dependent personality.  The veteran's service 
awards include the National Defense Service Medal.  His 
military occupational specialty was a cook.  

In a response to the RO's letter requesting information on 
his claimed stressor received in November 1993, the 
veteran referred to his duty in Thailand and psychiatric 
hospitalization in the Philippines.

The veteran was accorded a VA PTSD examination in November 
1993.  He reported that he served temporarily in Vietnam 
and that he was stationed in Thailand as a cook.  He 
complained of anxiety, poor sleep, forgetfulness, and poor 
memory.  He was alert and oriented times three.  His mood 
was anxious.  His affect was constricted.  His attention 
and concentration were good.  His speech was clear, 
coherent, and loud.  His insight and judgment were fair.  
The diagnoses were schizophrenia, chronic, 
undifferentiated type and alcohol dependence, in alleged 
remission.  

Private medical records dated from March 1996 to July 1998 
show that the veteran was seen for psychiatric treatment.  
In March 1996 he was diagnosed with PTSD, depression, and 
rule out substance abuse. The stressor was Vietnam War, 
and he reported that with some external stimuli he felt as 
if he were back in Vietnam.  The remainder of the 
treatment records are follow-up notes that indicated his 
condition was stable. 

The veteran was accorded a VA mental disorders examination 
in July 2002.  He reported that prior to 1996 he was 
drinking heavily and making use of cocaine.  In March 
1996, he began treatment with a psychiatrist.  He 
verbalized auditory hallucinations.  He felt anxious most 
of the time.  He had had episodes of depression.  He also 
experienced symptoms of irritability and frustration.  His 
mood was described as tensed and restless.  He was 
oriented to person, time, and place.  His memory seemed 
adequate.  His intellectual functioning was average.  His 
judgment was fair but his insight was poor.  The examiner 
opined that the veteran had absolutely no elements to 
consider a diagnosis of PTSD.  The veteran reported only a 
temporary duty assignment of two weeks in the Republic of 
Vietnam.  The diagnoses were mixed substance abuse, 
alcohol and cocaine, in partial remission from cocaine use 
and allegedly in remission from alcohol use, recurrent 
major depression and personality disorder.  

Law and regulations

Service connection generally may be established for a 
disability resulting from injury or disease during service 
or for in-service aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 
C.F.R. § 3.303(d) (2002).  If not shown during service, 
service connection may be granted for psychoses if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).

While this appeal was pending, the applicable rating 
criteria for service connection for PTSD, 38 C.F.R. § 
3.304(f), was amended on June 18, 1999.  See 64 Fed. Reg. 
32807-32808 (June 18, 1999); 38 C.F.R. § 3.304(f) (2002).  
That amendment implemented a United States Court of 
Appeals for Veterans Claims (Court) decision, which held 
that 38 C.F.R. § 3.304(f), did not adequately reflect the 
law expressed in the governing statute, 38 U.S.C.A. § 
1154(b).  The effective date of the amendment is March, 7, 
1997, the date the decision was issued.  See, Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997).

Historically, under the old regulations, service 
connection for PTSD required: (1) a current, clear medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed 
inservice stressor); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed inservice 
stressor. 

Under the new regulations, service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) 
medical evidence establishing a link between current 
symptoms and an inservice stressor, and (3) credible 
supporting evidence that the claimed inservice stressor 
occurred. See 64 Fed. Reg. 32807- 32808 (June 18, 1999).

Also the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. 
§§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-52702 (1996).  
The Court took judicial notice of the effect of the shift 
in diagnostic criteria.  The major effect is this: the 
criteria have changed from an objective ("would evoke ... 
in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual 
may have PTSD based on exposure to a stressor that would 
not necessarily have the same effect on "almost everyone."  
The sufficiency of a stressor is accordingly, now a 
clinical determination for the examining mental health 
professional.  Cohen v. Brown, 10 Vet. App. at 153 
(Nebeker, Chief Judge, concurring by way of synopsis).

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation most favorable thereto.  See Fischer 
v. West, 11 Vet. App. 121, 123, quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board concludes that service connection for PTSD is 
not warranted under either the new or old regulation.  In 
rendering this conclusion, the Board notes that the 
substance of the previous 38 C.F.R. § 3.304(f) has not 
been significantly altered.  Under the new regulation, the 
three requirements remain essentially unchanged.  It still 
requires medical evidence of a current diagnosis, a 
medical link between current symptoms and an inservice 
stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2002).  The Board notes the general requirements 
of the regulation have not been substantively changed; 
nonetheless, the veteran was notified of the change in the 
regulation via the supplemental statement of the case 
issued in August 2002.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a 
recognizable stressor during service, which, as discussed 
above, is an essential element in solidifying a claim for 
service connection for PTSD.  In Zarycki, it was noted 
that, under 38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and 
(f), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence 
of a recognizable stressor during service to support a 
claim of service connection for PTSD will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60 (1993).

The determination as to whether the veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  However, the Court 
has recently held that the Board may not rely strictly on 
combat citations or the veteran's MOS to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory" i.e., 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  Zarycki, 6 
Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must 
be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
See Doran, 6 Vet. App. at 288-89.  The veteran's 
testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non- combat stressor.  See 
Dizoglio, 9 Vet. App. at 166.  Further, an opinion by a 
mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  See Moreau v. Brown, 9 Vet. 
App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Legal analysis

In this case, the record shows that the appellant served 
in the United States Air Force from June 1966 to December 
1969.  He was not awarded any medal or citation denoting 
combat service.  Additionally, there is no other 
corroborative evidence that even suggests he engaged in or 
was exposed to combat.  Thus, to accept any diagnosis of 
PTSD, credible evidence must be presented verifying any 
claimed stressor used in diagnosing PTSD.

The service medical records show no treatment for an 
acquired psychiatric disability.  The record shows 
psychiatric evaluation and hospitalization during service 
for a personality disorder.  It is noted the December 1969 
separation examination report showed that the veteran had 
experienced depression and excessive worry; however, 
clinical evaluation showed passive-dependent personality.  
Personality disorders are not diseases or injuries within 
the meaning of VA regulation, and, therefore, service 
connection cannot be established for the personality 
disorders found in service.  38 C.F.R. § 3.303(c) (2002).

Post service medical records show that the veteran was 
diagnosed with schizophrenia in 1993, more than 23 years 
after service, and with PTSD and depression in 1996.  
Additionally, the veteran was diagnosed with major 
depression in July 2002.  As to an acquired psychiatric 
disability, the Board notes that none was found during 
service, or within the presumptive period.  Moreover, no 
medical professional has attributed the post service 
disorders of schizophrenia or major depression to active 
service.  The veteran himself is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992)

As to the claim of PTSD, the record contains a diagnosis 
of PTSD related to the Vietnam War.  Notwithstanding this 
diagnosis, during the most recent examination by VA in 
July 2002, the examiner found that the veteran suffered 
from major depression but had no elements to consider a 
diagnosis of PTSD.  

Nonetheless, two elements of a successful claim for PTSD 
have been recorded by the 1996 examiner.  That is, the 
veteran has a diagnosis of PTSD related to his military 
service.  However, in order for his claim to succeed there 
must be a verified stressor that is related to his 
military service.

The veteran's DD 214 shows that he served in the United 
States Air Force as a cook.  His military records do not 
reflect actual combat experience such as the award of a 
Purple Heart or Combat Infantry Badge.  In fact, his 
military records do not substantiate service in Vietnam.  
The extensive clinical records of treatment for 
personality disorders in service make no reference to any 
duty in Vietnam.  The Board also notes that his DD 214 
does not show the award of a medal indicating Vietnam 
service; nevertheless, he alleges brief duty in Vietnam.

The Board notes that the veteran has not related any 
inservice stressors regarding his diagnosed PTSD.  As 
noted above, there must be credible supporting evidence 
that the claimed inservice stressors occurred.  Since the 
veteran has not reported any specific inservice stressors, 
there is no supporting evidence of occurrence and no 
verification is possible.  The veteran has been given an 
opportunity to identify his service-related stressors and 
has failed to do so.  In the absence of a verified 
stressor, the diagnosis of PTSD is not sufficient to 
support the claim.  The Board is not required to accept an 
unsubstantiated diagnosis that the alleged PTSD had its 
origins in the veteran's Vietnam service.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991); West v. Brown, 7 
Vet. App. 70, 78 (1994). The only medical evidence 
favoring the veteran's claim was the diagnosis of PTSD in 
1996; however, that diagnosis was based solely on the 
allegation of Vietnam service provided by the veteran.  
Because the veteran provided no stressors, the diagnosis 
of PTSD was based on a questionable history that is 
inadequate for rating purposes, and may not be relied upon 
by the Board.  See West, 7 Vet. App. at 78.

When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board 
is not bound to accept the medical conclusions as they 
have no greater probative value than the facts alleged by 
the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Likewise, medical statements, which accept a veteran's 
reports as credible and relate his PTSD to events 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  The reasonable doubt doctrine is not 
applicable in this case, as the evidence is not evenly 
balanced.  Rather, the preponderance of the evidence is 
against the claim.  See 38 C.F.R. § 3.102 (2002).  
Accordingly, the Board concludes that an acquired 
psychiatric disability to include PTSD was not incurred in 
or aggravated by service.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired 
psychiatric disability, to include PTSD, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

